                     Case 2:19-cv-00209-JCM-NJK Document 17 Filed 04/24/19 Page 1 of 2



                1    Kirsten A. Milton, State Bar No. 14401
                     Daniel I. Aquino, State Bar No. 12682
                2    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                3    Las Vegas, Nevada 89169
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     kirsten.milton@jacksonlewis.com
                5    daniel.aquino@jacksonlewis.com

                6    Attorneys for Defendant
                     NPSG Global, LLC
                7

                8
                                                UNITED STATES DISTRICT COURT
                9
                                                       DISTRICT OF NEVADA
              10
                     DEVONTE’ REESE, on his own behalf and           Case No. 2:19-cv-00209-JCM-NJK
              11     on behalf of all others similarly situated,
              12            Plaintiff,                               STIPULATION AND ORDER TO
                                                                     RESCHEDULE EARLY NEUTRAL
              13            vs.                                      EVALUATION CONFERENCE
              14     NPSG Global, LLC, a Foreign Limited-
                     Liability Company; and, DOES I-X and
              15     ROE CORPORATIONS I-X.
              16            Defendant.
              17

              18            Defendant NPSG Global, LLC, by and through its counsel of record, and Plaintiff Devonte’

              19     Reese, by and through his counsel of record, hereby stipulate and agree to reschedule the Early

              20     Neutral Evaluation conference (“ENE”) currently scheduled for June 19, 2019.

              21            Defense counsel has a previously-scheduled mediation outside the state which conflicts

              22     with the currently-scheduled Early Neutral Evaluation date. Counsel for the parties have conferred

              23     as to the availability of clients and insurance representatives and, if the Court is available, are

              24     available for a rescheduled ENE on July 30 or July 31, 2019. Confidential written statements shall

              25     be submitted to chambers no later than seven (7) days before the selected date.

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-00209-JCM-NJK Document 17 Filed 04/24/19 Page 2 of 2



                1             This stipulation and order is sought in good faith and not for the purpose of delay. This is

                2    the first request to continue the ENE.

                3              Dated this 24th day of April, 2019.

                4     HKM EMPLOYMENT ATTORNEYS LLP                       JACKSON LEWIS P.C.
                5     /s/ Marta D. Kurshumova                            /s/ Daniel I. Aquino
                      Jenny I. Foley, Ph.D., Esq., Bar #9017             Kirsten A. Milton, Bar No. 14401
                6     Marta D. Kurshumova, Esq., Bar #14728              Daniel I. Aquino, Bar No. 12682
                      1785 East Sahara Ave., Suite 300                   3800 Howard Hughes Parkway, Ste. 600
                7     Las Vegas, Nevada 89104                            Las Vegas, Nevada 89169
                8     Attorneys for Plaintiff                            Attorneys for Defendant

                9                                                    ORDER
              10                                              IT31,
                                                                 IS 2019.
                                                                    SO ORDERED.
                       The court is not available on July 30 or           As such, the court will continue the
              11     ENE to its first available date.

              12         IT IS ORDERED that:
                                                                     UNITED STATES DISTRICT JUDGE
              13
                         1. The ENE currently scheduled for June 19, 2019 is VACATED and
                                                         Dated:
              14     CONTINUED to 9:00 a.m. July 17, 2019.

              15             2. The confidential ENE statements shall be due no later than July 10, 2019.
                     4829-4660-3413, v. 1
              16
                           3. All other instructions within the original Order setting ENE (ECF No. 16) shall
              17     remain in effect.

              18         Dated this 3rd day of May, 2019.
              19

              20                                                        _______________________________
                                                                        BRENDA WEKSLER
              21
                                                                        UNITED STATES MAGISTRATE JUDGE
              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                               -2-
